This appeal involves the validity vel non of a million dollar bond issue by the city of Montgomery. It is conceded by both sides that the said bond issue exceeds the constitutional debt limit and is void, unless within the excepted class set out in section 225 of the Constitution of 1901. This section, in providing the limitation as to the amount of indebtedness that may be incurred by cities of the class to which Montgomery belongs, excepts from the debt limit certain classes of indebtedness including —
"bonds or other obligations already incurred, or which may hereafter be issued for the purpose of acquiring, providing, orconstructing schoolhouses, waterworks and sewers." (Italics supplied.)
The ordinance providing for the issue in question says —
"for extending, enlarging, improving, or repairing and for equipping and furnishing public schools of said city of Montgomery."
The exception above quoted relates to schoolhouses alone and the cost of acquiring, providing, or constructing same, and is no doubt broad enough to cover the equipment *Page 590 
and repair of same, but it, in no sense, authorizes the furnishing or maintenance of schools, as distinguished from the place in which they are to be taught or conducted. The ordinance is much broader than the exception as the former would permit or authorize the use of the fund for furnishing schools for the city, including the cost of maintenance and which would embrace teachers' salaries and other current expenses essential to "furnishing schools" and is not confined to furnishing schoolhouses. There is a broad distinction between furnishing schools and in furnishing the place in which they are to be taught or conducted, and this constitutional exception applies to the latter and not the former. The bond issue in question is not entirely covered by the exception above quoted, and therefore exceeds the debt limit as fixed by section 225 of the Constitution.
The trial court erred in sustaining the demurrer to the bill of complaint, and the decree is reversed, and one is here rendered overruling said demurrer.
Reversed and rendered.
All Justices concur.